Citation Nr: 0621460	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for the residuals of a 
knot (growth) in the jaw.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from September 1990 to July 
1991 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in October 2001 and 
September 2002 of the Department of Veterans Affairs (VA) 
regional office (RO), in Nashville, Tennessee.  This matter 
was remanded by the Board in February 2004.

In December 2005, the RO granted entitlement to service 
connection for mechanical low back pain, left ear tinnitus 
(claimed as a bilateral ear condition), and bilateral pes 
planus; thus, these issues are no longer in appellate status.  
This constituted a full award of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  The veteran did not submit a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level within the 
applicable time period, thus those issues are not currently 
in appellate status.  Id.

The issue of entitlement to service connection for bilateral 
knee disabilities are addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

2.  Left ear hearing loss did not manifest in service or 
within one year of service discharge, and no medical evidence 
has been presented establishing a nexus between the veteran's 
active service and her current left ear hearing loss.

3.  The veteran's sinusitis and headaches were not caused or 
aggravated by her active military service.

4.  The most competent medical evidence, as a whole, supports 
the finding that the veteran does not have a current 
disability due to residuals of a knot (growth) in the jaw or 
anemia.


CONCLUSION OF LAW

Service connection for hearing loss, sinusitis, headaches, 
residuals of a knot (growth) in the jaw, and anemia is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
hearing loss, sinusitis, headaches, a left knee disorder, 
residuals of a knot (growth) in the jaw, and anemia because 
she had problems with symptoms of these disorders in service 
which continue to the present.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Hearing Loss

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's service and reserve medical records contain 
numerous audiogram reports.  Although these records reflect 
that the veteran had noise exposure, none of these test 
results show that the veteran had "hearing loss" in either 
ear as defined by 38 C.F.R. § 3.385.  

Private treatment records reflect that, in May 1999, the 
veteran complained of a one year history of left ear deafness 
and, in August 2000, her treatment plan included undergoing a 
hearing test.  VA outpatient treatment records reflect that, 
in August 2000, the veteran was referred from an outside 
physician to undergo a variety of tests, including a hearing 
test.  She was scheduled for examination in the ear, nose, 
and throat clinic; however, the veteran cancelled this 
appointment and there is no indication that it was 
rescheduled.  

A July 2005 report of VA audiology examination reflects that, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
45
40
50
45
30

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

In addition, the examiner commented that pure tone 
audiometrics and speech audiometrics demonstrate hearing 
within normal limits in the right ear and conductive hearing 
loss of mild to moderate degree across the measured 
frequencies in the left ear.  That the sensorineural measure 
of hearing was within normal limits in the left ear suggests 
that the nerve function is with within normal limits in the 
left ear.  The examiner concluded that, because the veteran's 
hearing was within normal limits at the time of her discharge 
from active duty service and it is less than likely that her 
current hearing loss is the result of her military duty.  The 
examiner explained that the conductive hearing loss in the 
left ear is consistent with immitance findings and suggests 
that the veteran has a middle ear effusion in the left ear.  
The examiner further explained that middle ear effusion is 
not consistent with noise exposure; thus, it is less than 
likely that the hearing loss in the left ear was the result 
of the veteran's military noise exposure.  

As indicated above, the veteran's private, service, and VA 
medical records provide negative evidence against her claim 
for service connection for bilateral hearing loss.  These 
records reflect that she initially complained of a one year 
history of left ear hearing impairment in May 1999, eight 
years after her discharge from active duty service.  
Moreover, a VA examiner has concluded that her right ear 
hearing acuity is within normal limits and her left ear 
hearing loss is not attributable to her period of military 
service.  Thus, there is no evidence of hearing loss for VA 
purposes shown in service or within one year of service 
discharge and no evidence showing that left ear hearing loss 
is the result of active duty service.  Accordingly, service 
connection for bilateral hearing loss is not warranted and 
the veteran's claim must be denied.

Sinusitis and Headaches

Private, service, and VA medical records reflect that the 
veteran complained of, and was treated for, sinus and 
headache complaints prior to enlistment, during service, and 
she continues to experience such symptoms to the present.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, the presumption of soundness is not at issue in 
regard to the veteran's claim for service connection for 
sinusitis and headaches since private treatment records show 
treatment for sinus complaints prior to enlistment.  
Additionally, the veteran's March 1990 enlistment examination 
report reflects that she had a history of ear, nose, and 
throat trouble as well as chronic and frequent colds and her 
April 1991 report of redeployment examination reflects that 
she reported experiencing severe headaches since childhood.  
The veteran does not dispute these facts.  Thus, the question 
before the Board is whether the veteran's preservice sinus 
and headache complaints worsened during service and, if so, 
whether such impairment increased in severity beyond natural 
progression.

A May 1999 report of VA examination for nose and sinus 
problems notes that the veteran complained of headaches.  
Examination of her nose was extremely unusual in that she 
essentially had no nasal septum.  On questioning, she 
admitted that this was due to substance abuse in her nose.  
As a result, the veteran had bloody crusting and irritation 
due to the extra large nasal airway.  Such an admission 
provides evidence against this claim. 

In reviewing her X-ray studies, the examiner noted that the 
loss of nasal septum must have occurred between 1994 and 
1997, subsequent to the veteran's discharge from active duty 
service in 1991, providing more evidence against this claim.  
The examiner concluded that, although the veteran admitted to 
nasal substance abuse while serving in Saudi Arabia, she has 
severe nasal and sinus disease which has gotten worse since 
her discharge from active duty service, providing another 
medical opinion against the claim.  

A June 2005 report of VA examination includes diagnoses of 
chronic sinusitis and history of chronic headache, most 
probably due to chronic sinusitis.  

A September 2005 report of VA examination reflects diagnoses 
of chronic sinusitis and chronic daily headaches of unknown 
etiology.  

The veteran's private, service, and VA medical records 
provide negative evidence against her claim for service 
connection for sinusitis and headaches.  These records 
reflect that she had these disorders prior to service and 
that they were not aggravated as a result of her period of 
active duty service.  Specifically, the May 1999 report of VA 
examination reflects that her sinus disorder underwent an 
increase in severity during the period from 1994 to 1997, 
after her 1991 discharge from active duty service, and the 
June 2005 VA examination report reflects that her headaches 
are the result of her sinus disorder, providing clear, 
unmistakable evidence that the disorders were not aggravated 
during service. 

Inasmuch as the veteran's sinus impairment and headaches did 
not undergo a permanent increase in severity as a result of 
her period of active duty service, service connection for 
such impairment is not warranted and the veteran's claims are 
denied.  

With respect to the veteran's sinusitis and headache claims, 
it is significant to note that she has admitted to nasal 
substance abuse while serving in Saudi Arabia, her sinus 
impairment has been attributed to the absence of nasal septum 
as a result of such abuse, and her headache complaints have 
been attributed to her sinus disorder.  Drug usage of this 
nature constitutes willful misconduct for which service 
connection cannot be granted.  38 C.F.R. § 3.301(d).

Specifically, an injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

Accordingly, the evidence supports the conclusion that the 
veteran's nasal substance abuse, to include during service, 
has resulted in chronic sinusitis and her chronic headaches 
are due to her chronic sinusitis.  Therefore, service 
connection for sinusitis and headaches must be denied.

Knot in Jaw and Anemia

In the veteran's case, the service medical records are silent 
with respect to findings or complaints of a knot or growth in 
the jaw or anemia.  The service medical records provide 
negative evidence against these claims.

Post service treatment records reflect initial findings of a 
quarter size freely moveable mass in the left jaw in August 
1997, six years after the veteran's discharge from active 
duty service.  This mass was excised in June 2000.  

The most recent VA examination report, dated in September 
2005, includes a diagnosis of history of submandibular mass 
removed from the jaw, no further problems with this condition 
is noted.

Similarly, in May 1998, seven years after her discharge from 
active duty service, the veteran was initially referred for 
anemia evaluation after review of her complete blood count 
showed anemia.  It was noted that her anemia was due to her 
menses.  She was started on iron supplements which she 
subsequently discontinued.  Thereafter, VA outpatient 
treatment records reflect no further findings of iron 
deficiency, although it was recommended that she continue 
with iron supplements. 

The most recent VA examination report, dated in September 
2005, reflects that a complete blood count was performed and, 
although the results of this test are not noted, the 
diagnoses include of history of anemia.  No findings with 
respect to current manifestations of anemia are noted.  

The post service medical evidence, to include the September 
2005 report of VA examination, weighs negatively against the 
veteran's claims for service connection for a knot in the jaw 
and anemia, indicating disorders, if any, that began well 
after service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Beyond the above, the Board finds that the veteran has no 
current diagnosis of any disability associated with residuals 
of a knot (growth) in the jaw or anemia.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
for service connection for residuals of a knot (growth) in 
the jaw and anemia must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

With respect to each of the foregoing claims, the Board has 
considered the veteran's statements that her bilateral 
hearing loss, sinusitis, headaches, residuals of a knot 
(growth) in the jaw, and anemia are related to her period of 
military service; however, there is no evidence that the 
veteran possesses the requisite medical training or expertise 
necessary to render her competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Accordingly, for the reasons and bases provided above, the 
evidence in this case preponderates against the claims for 
service connection for bilateral hearing loss, sinusitis, 
headaches, residuals of a knot (growth) in the jaw, and 
anemia.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran as well as by the statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
her claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the statements of the case include 
the text of the regulation that implements the statutory 
notice and assistance provisions.  Finally, the Board notes 
that initial notice with respect to the veteran's claims was 
provided in April 2001, July 2001, and August 2001, prior to 
the rating decisions on appeal, and the letters essentially 
asked the veteran to provide any evidence in her possession 
that may be pertinent to the appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Accordingly, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to otherwise grant 
these claims.  Moreover, neither the veteran nor her 
representative has made any showing or allegation that the 
content of the VCAA notices have resulted in any prejudice to 
the veteran.

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records and the veteran has 
been afforded VA examinations with respect to her claims.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of her claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for sinusitis is denied.

Service connection for headaches is denied.

Service connection for residuals of a knot (growth) in the 
jaw is denied.

Service connection for anemia is denied.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.

The veteran claims that service connection for bilateral knee 
disabilities is warranted because she sustained knee injuries 
as a result of being pushed off of a truck during a scud 
missile attack while service in Desert Storm.  This incident 
is confirmed by her service medical records, which reflect 
that she sought treatment for complaints of left leg pain as 
a result of jumping off of a truck during a scud missile 
attack.  

The February 2004 Board remand instructed that the veteran be 
afforded a VA examination and to determine whether she 
suffers from a right and left knee disability and, if so, 
whether it is at least as likely as not that such disability 
was incurred during her period of military service.  

Accordingly, upon VA examination in June 2005, X-ray study of 
the left knee was normal, and, upon VA examination in 
September 2005, X-ray testing revealed degenerative joint 
disease of the right knee.  The diagnoses included bilateral 
knee pain, right knee secondary to degenerative joint 
disease, left knee unknown etiology.  

Inasmuch as the examiner did not provided an opinion as to 
the etiology of the veteran's right knee degenerative joint 
disease, pursuant to Stegall, the case must be remanded for 
compliance with the February 2004 Board remand.


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the claims 
folder to be returned to the examiner who 
performed the September 2005 VA 
examination for additional record review 
and comments as to the etiology of the 
veteran's bilateral knee disorder.  
Specifically, the examiner should be 
asked to again review the claims folder, 
including service medical records, post-
service VA and private treatment records, 
as well as the June 2005 and September 
2005 VA examination reports.  Based on 
review of the record and medical 
principles, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not that a current 
right or left knee disability is 
etiologically related to the veteran's 
period of service.  If the physician is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based must be set forth for 
the record.

2.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issue of service 
connection for bilateral knee 
disabilities.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran with a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


